Holden, J.,
delivered the opinion of the court.
The appellant was convicted upon a charge of petty larceny in a justice court, from which she appealed to the circuit court, and the appeal was dismissed, with a writ of procedendo, as appears on the minutes of the court. The record does not show that the appellant was *293called ill the circuit court and given an opportunity to defend against the charge before dismissal of the appeal.
It is contended that the lower court erred in dismissing the appeal, with a writ of procedendo to the justice court, without first having called the defendant, so that she might have opportunity to prosecute her appeal and present her defense, and that the judgment of the circuit court failed to show the appellant was thus called before her appeal was dismissed. The case of Wilson v. Hańdsboro, 96 Miss. 376, 50 So. 982, which was since followed in Peacock v. State (Miss.), 95 So. 647, settles the question in favor of the appellant, and therefore the judgment of the lower coilrtl is reversed, and the case remanded.

Reversed mid remmided.